Citation Nr: 1747609	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  09-37 301A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the left knee. 

2.  Entitlement to an initial disability rating in excess of 10 percent for chondromalacia of the right knee. 

3.  Entitlement to an initial increased rating in excess of 20 percent for medial-lateral instability of the left knee, with consideration of a compensable rating prior to January 3, 2017.

4.  Entitlement to an initial increased rating in excess of 20 percent for medial-lateral instability of the right knee, with consideration of a compensable rating prior to January 3, 2017.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 1978.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  An August 2008 rating decision, in pertinent part, denied the Veteran's claims of entitlement to service connection for a bilateral knee disorder, bilateral hearing loss, tinnitus, and vertigo.  He appealed and elected to participate in the Decision Review Program, whereby these claims would be reconsidered by a Decision Review Officer (DRO).  In a subsequent September 2009 decision, the DRO granted the claim for service connection for a bilateral (i.e., both right and left) knee disability, specifically, for chondromalacia, assigning an initial 10 percent rating for each knee retroactively effective from June 17, 2007, the date of receipt of this claim.  The Veteran then appealed for higher initial ratings.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (indicating he had to separately appeal this "downstream" issue). 

In February 2012, as support for his claims, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge (VLJ) of the Board (Travel Board Hearing).

In April 2012, the Board denied his claims for bilateral hearing loss and tinnitus but remanded his claims for a bilateral knee disability and vertigo for further development that included obtaining VA examinations to reassess the severity of his bilateral knee disability and determine whether he indeed has a current diagnosis of true vertigo. 

The claims for higher initial ratings for the bilateral knees and service connection for vertigo returned to the Board and in July 2014 were denied.  The Veteran then appealed to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In March 2016, the Court issued a memorandum decision, vacating the Board's decision and remanding the claims back to the Board for further development and readjudication.  

In September 2016, the Board remanded the Veteran's claims for further development.  Subsequently, in an April 2017 rating decision, the RO granted service connection for vertigo of undetermined etiology with hearing loss and tinnitus.  As such, the Veteran's service connection claim for vertigo is no longer before the Board.  The RO also assigned separate 20 percent disability ratings for both the Veteran's right and left knees under Diagnostic Code 5257 for medial-lateral instability, effective January 3, 2017.  

The Board considers the separate disability ratings for right and left knee instability as part and parcel of the increased rating claims for the bilateral knee disabilities on appeal.  See generally VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998) (separate ratings may be assigned for arthritis with painful motion and instability of the knee).   When the Veteran disagreed with the amount of compensation awarded for his bilateral knee disabilities, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available.  The award of the separate ratings in the April 2017 rating decision could not limit the Board's jurisdiction to less than it had acquired via the notice of disagreement filed in response to the September 2009 rating decision.  Thus, the issues before the Board include the initial ratings for medial-lateral instability of both the right and left knees, with consideration of the period prior to the January 3, 2017, effective date assigned by the RO.

These claims are being REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Further development of the Veteran's increased rating claims for his bilateral knee disabilities is required in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the Court found the final sentence of 38 C.F.R. § 4.59 created a requirement that whenever possible in the cases of joint disabilities, "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 38 C.F.R. § 4.59 (2016). 

The Veteran's service-connected chondromalacia of the right and left knees are rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260.  These applicable diagnostic criteria involve examination of range of motion.  His most recent VA examination findings, from January 2017, do not meet the specifications of Correia.  Specifically, the two examination reports in the record, both dated in January 2017, do not provide right or left knee range of motion findings that were obtained on active versus passive motion, nor range of motion findings in weight-bearing and nonweight-bearing.  Rather, a VA examiner stated in the examination report dated in January 3, 2017, that the Veteran experienced pain both with passive motion and in non-weight bearing in both knees.  Given this, the Board is not satisfied that the examination findings are adequate for a contemporaneous rating.  A further examination is thus necessary under 38 C.F.R. § 3.159 (c)(4).  

Since the claims file is being returned it should also be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).


Accordingly, these claims are REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records regarding the Veteran dated since June 2017.  If no medical records are available, this fact should be noted in the Veteran's claims file.

2.  After completion of the foregoing, schedule the Veteran for an appropriate VA examination to reassess the severity of the service-connected bilateral knee disability.  The claims folder and all pertinent medical records should be made available to the examiner for review.  All necessary diagnostic testing should be performed.  The examiner must describe all impairment of the right and left knee disabilities, and make determinations regarding range of motion, including any additional functional impairment.

The examinations must address active and passive motion, weight-bearing and nonweight-bearing information, as required by 38 C.F.R. § 4.59.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

It is imperative that the examiner comment on the functional limitations caused by pain and any other associated symptoms, to include the frequency and severity of flare-ups of these symptoms, and the effect of pain on range of motion caused by flare-ups of the Veteran's bilateral knee disabilities.  Such comments should include whether there was additional limitation of motion following repetitive testing due to pain, weakness, fatigability, etc.  Any determination concerning this functional loss should be expressed in degrees of additional range of motion loss.  A detailed rationale is requested for all opinions provided.  

3.  Following any other development deemed necessary, re-adjudicate these claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC) and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

